Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (US 20160362106).
Regarding claim 1, Maeda et al disclose a vehicle control apparatus configured to be mounted on a following vehicle in a vehicle following running system that achieves following running by non-mechanically towing a preceding vehicle and the following vehicle, 
wherein the vehicle control apparatus acquires a first physical amount regarding a motion amount of the preceding vehicle generated when this preceding vehicle starts running that is transmitted from the preceding vehicle (paragraph 28, lines 1-13), 
determines a second physical amount regarding a motion amount of the following vehicle required when this following vehicle starts running based on the acquired first physical amount (paragraph 36, lines 1-3), and 
outputs an instruction for achieving the determined second physical amount to an actuator regarding driving of the following vehicle (paragraph 34, lines 1-8).  
Regarding claim 9, Maeda et al disclose a vehicle control method configured to be performed in a following vehicle in a vehicle following running system that achieves following running by non-mechanically- 15 - towing a preceding vehicle and the following vehicle, the vehicle control method comprising: 
acquiring a first physical amount regarding a motion amount of the preceding vehicle generated when this preceding vehicle starts running that is transmitted from the preceding vehicle (paragraph 28, lines 1-13); 
determining a second physical amount regarding a motion amount of the following vehicle required when this following vehicle starts running based on the acquired first physical amount (paragraph 36, lines 1-3); and 

Regarding claim 11, Maeda et al disclose a vehicle following running system configured to achieve following running by non-mechanically towing a preceding vehicle and a following vehicle, 
wherein the preceding vehicle includes a vehicle motion amount detection sensor configured to detect a physical amount regarding a motion amount of the preceding vehicle, a first control portion configured to determine a first physical amount regarding the motion amount of the preceding vehicle generated when the preceding vehicle starts running based on the physical amount regarding the motion amount of the preceding vehicle that is detected by the vehicle motion amount detection sensor (paragraph 28, lines 1-13), and 
a signal regarding a state of an actuator regarding braking, driving, or steering of the preceding vehicle (paragraph 36, lines 1-8), and 
a transmission portion configured to transmit the first physical amount determined by the first control portion to the following vehicle, and wherein the following vehicle includes a reception portion configured to acquire the first physical amount transmitted from - 16- the transmission portion (paragraph 36, lines 1-9), 
a second control portion configured to determine a second physical amount regarding a motion amount of the following vehicle required when the following vehicle starts running based on the first physical amount received by the reception portion (paragraph 36, lines 1-3), and 
an output portion configured to output an instruction for achieving the second physical amount determined by the second control portion to an actuator regarding driving of the following vehicle (paragraph 34, lines 1-8).  

Regarding claim 3, Maeda et al disclose the limitations indicated above and further disclose wherein the vehicle control apparatus changes an acceleration of the following vehicle after the vehicles start running according to an inter-vehicle distance maintained when the preceding vehicle and the following vehicle are stopped (paragraph 34, lines 1-12).  
Regarding claim 4, Maeda et al disclose the limitations indicated above and further disclose wherein, when the preceding vehicle and the following vehicle start running, the vehicle control apparatus causes the following vehicle to run at an acceleration equal to or lower than the preceding vehicle after the vehicles start running, in a case where the inter-vehicle distance maintained when the vehicles are stopped is shorter than a target inter-vehicle distance sought when the preceding- 14 - vehicle and the following vehicle are running (paragraph 38, lines 1-16).  
Regarding claim 5, Maeda et al disclose the limitations indicated above and further disclose wherein the vehicle control apparatus reduces the acceleration of the following vehicle before a vehicle speed of the following vehicle becomes equal to a vehicle speed of the preceding vehicle (paragraph 38, lines 1-9).  
Regarding claim 6, Maeda et al disclose the limitations indicated above and further disclose wherein, when the preceding vehicle and the following vehicle start running, the vehicle control apparatus causes the following vehicle to run at an acceleration equal to or higher than the preceding vehicle after the vehicles start running, in a case where the inter-vehicle distance maintained when the vehicles are stopped is longer than a target inter-vehicle distance sought when the preceding vehicle and the following vehicle are running (paragraph 44, lines 1-13).  
Regarding claim 7, Maeda et al disclose the limitations indicated above and further disclose wherein the non-mechanical towing is established with use of inter-vehicle communication between the preceding 
Regarding claim 8, Maeda et al disclose the limitations indicated above and further disclose wherein an inter-vehicle distance maintained when the preceding vehicle and the following vehicle are stopped is set to a shorter distance than a target inter-vehicle distance sought when the preceding vehicle and the following vehicle are running (paragraph 43, lines 1-9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663